United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 00-2646
                                    ___________

In re: Stephen B. Young,                 * Appeal from the United States
                                         * District Court for the
             Petitioner.                 * District of Minnesota
                                         * [UNPUBLISHED]
                                    ___________

                              Submitted: March 16, 2001

                                   Filed: June 5, 2001
                                    ___________

Before MURPHY, LAY, and BYE, Circuit Judges.
                           ___________

PER CURIAM.

       Steven B. Young, on behalf of his clients Associated Contract Loggers, Inc., and
Olson Logging, Inc., filed a lawsuit in United States District Court for the District of
Minnesota against the United States Forest Service and two not-for-profit groups,
Forest Guardians and Superior Wilderness Action Network. See Associated Contract
Loggers, Inc., et al. v. United States Forest Service, et al., No 99-CV-1485. The suit
alleged a violation of the Establishment Clause. After dismissing the suit pursuant to
Fed. R. Civ. P. 12(b)(6), the district court1 ordered Young to show cause as to why
sanctions should not be imposed against him for initiating a lawsuit without any
reasonable basis in law. After considering Young's brief in response to the Show


      1
        The Honorable James M. Rosenbaum, United States District Judge for the
District of Minnesota.
Cause order, the district court imposed sanctions of $5,000 pursuant to Fed. R. Civ. P.
11. Young appeals.

       Finding that no error of law appears in the district court's opinion, and that
further opinion would have no precedential value, we affirm without discussion. See
8th Cir. R. 47B.



      A true copy.

             Attest:

                CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                          -2-